DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the use of the legal phraseology “comprise”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because the figures contain block items without descriptive labeling indicating what the block item represents.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maida, Jr. (US Patent No. 6,933,491 B2).
As per claim 1, Maida discloses a distributed acoustic system (DAS) comprising: 
an interrogator (Fig. 2, Control Station 99; col. 4, lines 60-67; col. 5, lines 1-8; col. 6, lines 6-10: control station interrogates measurement devices); 
an umbilical line comprising a first fiber optic cable and a second fiber optic cable attached at one end to the interrogator (Fig. 2, Dual-Fiber-Optic-Cable Umbilical 103, Forward Transmitting Fiber Optic Cable 101a, Return Fiber Optic Cable 101b, Control Station 99); 
a downhole fiber attached to the umbilical line at the end opposite the interrogator (Fig. 2, Downhole Cable 110, Umbilical 103, Control Station 99); and 
a light source disposed in the interrogator that is configured to emit a plurality of coherent light frequencies into the umbilical line and the downhole fiber (Fig. 2, Light Source L, Umbilical 103, Downhole Cable 110; col. 4, lines 40-51 & 64-65; col. 6, lines 1-16: plurality of coherent light frequencies).
As per claim 4, Maida discloses the DAS of claim 1, wherein the DAS is disposed in a subsea system operation of one or more wells (col. 7, lines 66-67; col. 8, line 1) and the umbilical line attaches to the downhole fiber at a fiber connection (Fig. 2, Umbilical 103, Wellhead Assembly 106, Downhole Fiber 110; col. 6, lines 30-35).
As per claim 5, Maida discloses the DAS of claim 1, wherein the first fiber optic cable and the second fiber optic cable are connected to a distal circulator (Fig. 2, Forward Transmitting Fiber Optic Cable 101a, Return Fiber Optic Cable 101b, Optical Circulator 104; col. 6, lines 61-62).
As per claim 6, Maida discloses the DAS of claim 5, wherein the first fiber optic cable and the second fiber optic cable are different lengths (Fig. 2, Forward Transmitting Fiber Optic Cable 101a, Return Fiber Optic Cable 101b).
As per claim 13, Maida discloses the DAS of claim 1, further comprising at least one Fiber Bragg Grating that is attached between the umbilical line and the end of the downhole fiber (Fig. 2, Umbilical 103, Sensor Assemblies 34, Downhole Fiber 110; col. 6, lines 11-16).
As per claim 14, Maida discloses the DAS of claim 13, wherein the at least one Fiber Bragg Grating is configured for a selected wavelength (col. 6, lines 14-15).
As per claim 15, Maida discloses a method for interrogating a formation with a distributed acoustic system (DAS) comprising: 
transmitting a coherent light that includes a plurality of frequencies into a fiber optic cable from a light source (Fig. 2, Light Source L, Umbilical 103, Downhole Cable 110; col. 4, lines 40-51 & 64-65; col. 6, lines 1-16: plurality of coherent light frequencies) disposed in an interrogator (Fig. 2, Control Station 99; col. 4, lines 60-67; col. 5, lines 1-8; col. 6, lines 6-10: control station interrogates measurement devices); 
receiving the plurality of frequencies as a backscattered light from the fiber optic cable with a photo detector assembly (col. 5, lines 1-8); 
generating interferometric signals of the plurality of frequencies of backscattered light that have been received by the photo detector assembly (col. 5, lines 9-25); and 
processing the interferometric signals with an information handling system (col. 5, lines 1-8).
As per claim 16, Maida discloses the method of claim 15, further comprising emitting the coherent light continuously (col. 6, lines 7-8).
As per claim 17, Maida discloses the method of claim 15, further comprising emitting the coherent light in a staggered fashion (col. 6, lines 12-14: pulsed).
As per claim 18, Maida discloses the method of claim 15, further comprising changing each of the plurality of frequencies to another frequency during the transmitting of the coherent light (col. 6, lines 7-10).
As per claim 19, Maida discloses the method of claim 15, wherein the light source is disposed in an interrogator (Fig. 2, Light Source L, Control Station 99).
As per claim 20, Maida discloses the method of claim 19, wherein the photo detector assembly is disposed in the interrogator (Fig. 2, Optical Receiver/Detector 114, Control Station 99).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maida in view of Rowen et al. (Rowen; US Pub No. 2019/0101419 A1).
As per claim 2, Maida teaches the DAS of claim 1.
Maida does not expressly teach wherein the interrogator further comprises a Raman Pump.
Rowen teaches wherein the interrogator further comprises a Raman Pump (paragraph [0016], lines 1-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the Raman Pump as taught by Rowen, since Rowen states in paragraph [0016] that such a modification would result in increasing the reach of a fiber optic sensing system without the use of external amplifiers.
As per claim 3, Maida teaches the DAS of claim 1, wherein the interrogator further comprises a proximal circulator and… the proximal circulator and the umbilical line (Fig. 2, Umbilical 103, Optical Circulator 104; col. 6, lines 54-60: proximal circulator).
Maida does not expressly teach a Raman Pump located between the proximal circulator and the… line.
Rowen teaches a Raman Pump located between the proximal circulator and the… line (Fig. 5, Optical Fiber Loop 124, Raman Laser 118, Circulator 110).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the Raman Pump as taught by Rowen, since Rowen states in paragraph [0016] that such a modification would result in increasing the reach of a fiber optic sensing system without the use of external amplifiers.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maida in view of Barfoot et al. (Barfoot; US Pub No. 2016/0259083 A1).
As per claim 7, Maida teaches the DAS of claim 1.
Maida does not expressly teach further comprising a proximal circulator and a distal circulator and wherein one or more remote circulators form the proximal circulator or the distal circulator.
Barfoot teaches further comprising a proximal circulator and a distal circulator and wherein one or more remote circulators form the proximal circulator or the distal circulator (Fig. 4, Circulator 330a-d, Circulator 332a-c).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the circulators as taught by Barfoot, since Barfoot states in paragraph [0011] that such a modification would result in each circulator routing a reflected optical signal to a specific sensing fiber.
As per claim 8, Maida in view of Barfoot further teaches the DAS of claim 7, further comprising at least one Fiber Bragg Grating attached to the proximal circulator or the distal circulator (Barfoot, Fig. 4, Circulators 332a-c, Reflectors 334a-c; paragraph [0015], line 16).
As per claim 9, Maida in view of Barfoot further teaches the DAS of claim 7, wherein the interrogator is configured to receive backscattered light from a first sensing region and a second sensing region (Barfoot, paragraph [0011]).
As per claim 10, Maida in view of Barfoot further teaches the DAS of claim 9, wherein an interrogator receiver arm is configured to receiver backscattered light from the first sensing region or the second sensing region (Barfoot, Fig. 2, Optical Receiver 114, Line 126; paragraph [0011]; paragraph [0021], lines 6-11).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maida in view of Barfoot as applied to claim 10 above, and further in view of Cedilink (US Pub No. 2019/0128731 A1).
As per claim 11, Maida in view of Barfoot teaches the DAS of claim 10.
Maida in view of Barfoot does not expressly teach further comprising an optical amplifier assembly, wherein the optical amplifier assembly is attached to the first fiber optic cable or the second fiber optic cable at the proximal circulator.
Cedilink teaches further comprising an optical amplifier assembly, wherein the optical amplifier assembly is attached to the first fiber optic cable or the second fiber optic cable at the proximal circulator (Fig. 1, Optical Amplifier 106, Optical Sensing Fiber 110, Circulator 108).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the optical amplifier as taught by Cedilink, since Cedilink states in paragraph [0132] that such a modification would result in amplifying a modulated light beam.
As per claim 12, Maida in view of Barfoot, and further in view of Cedilink, further teaches the DAS of claim 11, wherein the optical amplifier assembly is attached to the first fiber optic cable or the second fiber optic cable (Cedilink, Fig. 1, Optical Amplifier 106, Optical Sensing Fiber 110, Circulator 108) at the distal circulator (Barfoot, Fig. 4, Circulators 330a-d, Circulators 332a-c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shatalin et al. (US Pub No. 2019/0323863 A1): similar inventive concept
Hartog et al. (US Pub No. 2018/0058982 A1): similar inventive concept
Johnston (US Pub No. 2015/0233236 A1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684